DETAILED ACTION
This communication is in responsive to amendment for Application 16/408036 filed on 11/06/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		Claims 1-3, 7, 9 and 19-20 were amended. 

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 11/06/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Examiner’s note
4.	Claims 3, and 15-16 are good claims to use to move prosecution forward when incorporated with the independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker in view of Henry et al. (hereinafter Henry) US 2014/0087355 A1.  


Regarding Claim 1, Crocker teaches a method comprising: 
providing, by one or more processors, a platform that facilitates communication between a messaging application and a web-based application (Figs. 4-5 and ¶0127; messaging interface 405 “messaging application” of a messaging 
receiving, by the one or more processors, from a graphical user interface of the messaging application, a request to launch the web-based application (Figs. 4-5 and ¶0127; messaging interface 405 “messaging application” of a messaging application communicates with a first instance of a game 440 e.g. icon 432“web-based application” within the first messaging interface 408 where a user may initiate/select “lunch” an icon 432 or game window 438 to present game 440);
determining, by the messaging application, a level of access associated with a user of the messaging application for the web-based application (Fig. 3 & ¶0043; based on users’ profiles including subscription information and virtual inventory information (e.g., virtual inventories of virtual items associated with the users that include one or more virtual items available for the users in a game played in a messaging feed), component 124 is configured to manage or access the computing platform 118. The subscription information and virtual inventory information in the user’s profile is the same as level of access associated with a user); 
transmitting, by the messaging application to the web-based application, the level of access associated with the user (Fig. 3 & ¶0043; based on users’ profiles including subscription information “level of access” and virtual inventory information (e.g., virtual inventories of virtual items associated with the users that include one or more virtual items available for the users in a game played in a messaging feed), component 124 is configured to manage or access the computing platform 118. The 
provide, by the one or more processors, access to a first set of features of the web-based application that are associated with the level of access associated with the user (¶0043; the system prepare a game environment according to user’s profile information including subscription information “level of access” and virtual inventories).
	 
Crocker does not expressly teach “the platform storing a plurality of markup language documents associated with the web-based application, a first of the plurality of markup language documents corresponding to a first version of the web-based application and a first level of access and a second of the plurality of markup language documents corresponding to a second version of the web-based application and a second level of access;” & “obtaining one of the first and second markup language documents based on the level of access associated with the user, and launching the obtained one of the first and second markup language documents”
Henry teaches “the platform storing a plurality of markup language documents associated with the web-based application (¶0046; gaming platform stores documents in XML format for multiple industries and users), a first of the plurality of markup language documents corresponding to a first version of the web-based application and a first level of access and a second of the plurality of markup language documents corresponding to a second version of the web-based application and a second level of access (Fig. 1b & ¶0045-¶0050 & ¶0103; data is stored in XML format for users where each user may progress to a multi-level games and different levels of difficulty e.g. level 1, 2 etc. Note that level 1 is a different version than level 2 since level 2 is more difficult etc. Also note the use of profiles in ¶0052);” & “obtaining one of the first and second markup language documents based on the level of access associated with the user, and launching the obtained one of the first and second markup language documents (¶0042, ¶0045-¶0050, ¶0103 & ¶0117; content is loaded that is specific to a user and platform initiates a change to a game according to the XML documents and login information or user identities e.g. if user is level 1 then the user logs back into level 1, if level 2 then the user logs back into level 2 etc.)”

Regarding Claim 2, Crocker- Henry teaches the method of claim 1, Crocker further teaches wherein the level of access is transmitted via the platform that is implemented by a messaging server, and wherein the web-based application comprises a web-based gaming application (¶0127 & Fig. 5; game 440). 
Croker does not expressly teach wherein the first markup language document is obtained in response to determining that the level of access associated with the user corresponds to the first level of access, and wherein the second markup language document is obtained in response to determining that the level of access associated with the user corresponds to the second level of access, and wherein the first and second markup language documents include different sets of features of the web-based application.
Henry teaches wherein the first markup language document is obtained in response to determining that the level of access associated with the user corresponds to the first level of access, and wherein the second markup language document is obtained in response to determining that the level of access associated with the user corresponds to the second level of access, and wherein the first and second markup language documents include different sets of features of the web-based application (Fig. 1b & ¶0045-¶0050 & ¶0103; data is stored in XML format for users where each user may progress to a multi-level games and different levels of difficulty e.g. level 1, 2 etc. Note that level 1 is a different version than level 2 since level 2 is more difficult etc. Also note the use of profiles in ¶0052 and where users log in. Once the user logs in the platform the correct profile and setup is loaded).

Regarding Claim 10, Crocker- Henry further teaches method of claim 1, Crocker further teaches wherein the first set of features comprises a collection of levels of the web-based application that are available for a first level of access and that are not available for a second level of access (Fig. 3 & ¶0043; inherent from subscription information. Also see Henry’s level 1 and 2 etc. in ¶0048).

Regarding Claim 14, Crocker- Henry teaches the method of claim 1 Crocker further teaches further comprising: accessing, by the web-based application, a remote 

Regarding Claim 18, Crocker- Henry teaches the method of claim 1 Crocker further teaches further comprising launching, via the platform, the web-based application from the messaging application (Fig. 6 & ¶0128-¶0132; initiate or start a game).

	Claims 19-20 are substantially similar to claim 1, thus the same rationale applies. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crocker- Henry in view of Myers et al. (hereinafter Myers) US 2018/0352278 A1 and and further in view of Carrel et al. (hereinafter Carrel) US 2010/0268964 A1. 

Regarding Claim 3, Crocker- Henry teaches the method of claim 1, Crocker teaches in Fig. 3 & ¶0043; subscription information which includes an access level, Crocker further teaches further comprising comparing: receiving, by the web-based application, a user identifier from the messaging application (¶0043; The user 
Crocker does not expressly teach searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier; comparing a level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user.
Henry teaches searching an application server associated with the web-based application for a remotely stored level of access associated with the user identifier (¶0010, ¶0047 & ¶0068; users’ behavior including level of access is stored where the data is stored remotely or locally); 

However, Croker- Henry does not expressly teach wherein the level of access comprises a premium level of access, wherein the first set of features of the web-based application is activated for the premium level of access and is de-activated for a standard level of access & comparing a level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user.
Myers teaches wherein the level of access comprises a premium level of access, wherein the first set of features of the web-based application is activated for the premium level of access and is de-activated for a standard level of access (¶0025; The plurality of segmentation parameters for the plurality of users 108 may further include a type of subscription account and a device-type of the plurality of CE devices 104 owned by the plurality of users 108.  The type of subscription account refers to a level-of-use, access level, or a type of subscription package, such as a basic or a premium subscription package).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Myers into the system of Crocker- Henry in order to display personalized multimedia data on user’s device associated with the user’s/subscriber account to enhance user engagement (abstract). 

However, Crocker in view of Henry & Myers do not expressly teach comparing a level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user.
Carrel teaches comparing a level of access specified in a message received from the messaging application with the remotely stored level of access to verify the level of access of the user (¶0014 & ¶0044; Carrel teaches comparing access .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Carrel into the system of Crocker- Henry & Myers in order to ensure a fast determination of the right to access the data (¶0021). Utilizing such teachings enable the system to extract an access condition associated to the service from the message (abstract).  This access condition allows determining an index in a rights table stored in the access control module of a right that fulfils the access condition to the user much quicker than the conventional methods and systems (abstract). 

Claims 4-9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker- Henry and further in view of Myers et al. (hereinafter Myers) US 2018/0352278 A1. 

Regarding Claim 4, Crocker- Henry teaches the method of claim 1, Crocker teaches in Fig. 3 & ¶0043; subscription information which includes an access level, however, Croker- Henry does not expressly teach determining that the level of access is a standard level of access; and in response to determining that the level of access is the standard level of access, generating for display in the graphical user interface of the messaging application a first option to upgrade the level of access to a premium level of access for the web-based application.
standard level of access (¶0025; The plurality of segmentation parameters for the plurality of users 108 may further include a type of subscription account and a device-type of the plurality of CE devices 104 owned by the plurality of users 108.  The type of subscription account refers to a level-of-use, access level, or a type of subscription package, such as a basic or a premium subscription package); 
and in response to determining that the level of access is the standard level of access, generating for display in the graphical user interface of the messaging application a first option to upgrade the level of access to a premium level of access for the web-based application (¶0025, ¶0028 & ¶0031; The messaging system 102 control display of subscriber account 110a including graphics, layout and etc. Additionally, the upsell message, for example, may refer to a personalized multimedia message to pitch for an upgrade in the existing subscription package, for example, from current basic to premium subscription type. ¶0051 illustrates upgrading existing subscription package via display within the application interface. Note that Crocker still enables users to purchase icons via user interface in ¶0061).

Regarding Claim 5, Crocker- Henry in view of Myers the method of claim 4, wherein the graphical user interface includes the first option and a second option to launch the web-based gaming application based on the standard level of access (Crocker teaches lunching game based on subscription information, see Fig. 3 & ¶0043. Myers teaches the displayed personalized multimedia message within the application interface of the view application may assist the first user 108a to decide to take a further 

Regarding Claim 6, Crocker- Henry in view of Myers the method of claim 4 Crocker further teaches further comprising: receiving a user selection of the first option (¶0010; user may make selection. Also see Myers in ¶0016 & ¶0029; a multimedia recommendation may be provisioned to a target group of CE devices among the plurality of CE devices in accordance with the plurality of segmentation parameters.  The one or more processors may be configured to detect a change in a selection of a subscription feature associated with the first subscriber account in real time, near-real time, or a lag time.  Thereafter, a personalized multimedia message may be generated and communicated in real time, near-real time or a lag time to the first CE device associated with the first subscriber account based on the detected change in the selection of the subscription feature associated with the first subscriber account); 
using the messaging application to complete a purchase transaction for the premium level of access with a third-party source (Crocker further teaches enables users to purchase icons via user interface where the graphical icons available to users may differ depending user subscription, purchases, and/or other information including purchase from a third party applications, see ¶0042, ¶0061 & ¶0129); 


Regarding Claim 7, Crocker- Henry teaches the method of claim 1, Crocker teaches in Fig. 3 & ¶0043; subscription information which includes an access level, however, Croker- Henry does not expressly teach further comprising: identifying, by the messaging application, a version of the web-based application associated with the level of access; launching, by the messaging application, a first version of the web-based application in response to determining that the level of access is a first level of access; and launching, by the messaging application, a second version of the web-based application in response to determining that the level of access is a second level of access.
Myers teaches further comprising: identifying, by the messaging application, a version of the web-based application associated with the level of access (¶0024-¶0025; version of current products and type of subscription accounts are identified); launching, by the messaging application, a first version of the web-based application in response to determining that the level of access is a first level of access (¶0024-¶0025; based on 

Regarding Claim 8, Crocker- Henry and Myers teach the method of claim 7, Myers further teaches wherein the first version of the web-based application and the second version of the web-based application access common application state data maintained by the messaging application (¶0024-¶0025; the messaging management system 102 maintains the received user information).

Regarding Claim 9, Crocker- Henry teaches the method of claim 1, Crocker teaches in Fig. 3 & ¶0043; subscription information which includes an access level, however, Croker does not expressly teach wherein the web-based application provides a first version of the web-based application in response to determining that the level of access is a first level of access, and wherein the web-based application provides a second version of the web-based application in response to determining that the level of access is a second level of access.
Myers further teaches wherein the web-based application provides a first version of the web-based application in response to determining that the level of access is a first level of access, and wherein the web-based application provides a second version of the web-based application in response to determining that the level of access is a second level of access (¶0024-¶0025; based on subscription information e.g. access level and level of user, the messaging management system 102 configure the device accordingly).
Regarding Claim 13, Crocker- Henry teaches the method of claim 1, Crocker teaches in Fig. 3 & ¶0043; subscription information which includes an access level, however, Croker- Henry does not expressly teach determining that the level of access is a premium level of access; and in response to determining that the level of access is the premium level of access, generating for display in the graphical user interface of the messaging application an option to launch the web-based application; wherein the graphical user interface excludes an option to upgrade the level of access when the determined level of access is the premium level of access.

Myers further teaches determining that the level of access is a premium level of access (¶0025; The plurality of segmentation parameters for the plurality of users 108 may further include a type of subscription account and a device-type of the plurality of CE devices 104 owned by the plurality of users 108.  The type of subscription account refers to a level-of-use, access level, or a type of subscription package, such as a basic or a premium subscription package); and in response to determining that the level of access is the premium level of access, generating for display in the graphical user interface of the messaging application an option to launch the web-based application (¶0025; The plurality of segmentation parameters for the 
wherein the graphical user interface excludes an option to upgrade the level of access when the determined level of access is the premium level of access (this limitation is obvious because one skilled in the art would realize that premium level is the last level that one could upgrade to thus no option to upgrade to anything else. Additionally, Myers still teaches that based on user’s account e.g. sub-user certain upgrades are excluded, see ¶0060).

Regarding Claim 17, Crocker- Henry teaches the method of claim 1, Crocker does not expressly teach further comprising preventing the web-based application from being authorized when the web-based application is launched from an application that is different from the messaging application. However, this limitation is obvious from Fig. 13 & ¶145-¶0153 because messaging feeds is used to effectuated the game when received via messaging interfaces. To support Examiner’s position, Examiner cites to Myers that teaches messaging management system 102 that configures one or more user interfaces to allow input of user-information including subscription account creation where those configured interfaces are only used by the messaging system 102, see ¶0023.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Crocker- Henry in view of Ganz et al. (hereinafter Ganz) US 2008/0140528 A1. 
Regarding claim 11, Crocker- Henry teaches the method of claim 1, but does not expressly teach wherein the first set of features comprises a collection of levels of the web-based application that are available for a first level of access without advertisements and that are available for a second level of access with advertisements 
Ganz teaches wherein the first set of features comprises a collection of levels of the web-based application that are available for a first level of access without advertisements and that are available for a second level of access with advertisements (¶0031-¶0036; first and second access privileges where first level cannot turn off adds or disable them and the second level access could disable adds e.g. second access privileges, which are provided at the second level of access, may include complete access to the site along with the ability to turn off or disable the 
presentation of some or all ads as determined by the user).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Ganz into the system of Crocker- Henry in order to provide second access privileges that are excluded from the first level of access (abstract). Utilizing such teachings enable the system to provide access to additional content for each level access (¶0007). 

Regarding claim 12, Crocker- Henry teaches the method of claim 1, but does not expressly teach the method of claim 1, wherein the first set of features comprises a first rate for earning rewards in the web-based application for a first level of access and that is different from a second rate for earning rewards in the web-based application for a second level of access.

Ganz teaches the method of claim 1, wherein the first set of features comprises a first rate for earning rewards in the web-based application for a first level of access and that is different from a second rate for earning rewards in the web-based application for a second level of access (¶0035-¶0038; accumulate loyalty points by clicking or viewing ads in first level where the third level of access includes added bonuses such as weekly virtual cash or other currency and other prizes, free items, discounts, first looks at new games and features, priority access to certain aspects of the website, and exclusive access to certain contests and events).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Crocker- Henry in view of Arbel et al. (hereinafter Arbel) US 2020/0213359 A1. 

Regarding claim 15, Crocker- Henry teaches the method of claim 1, Crocker further teaches and establishing, two one-way asynchronous communication channels between the messaging application and the web-based application (¶0056-¶0059 & ¶0075; communication could be asynchronous), 
However, Crocker- Henry does not expressly teach wherein providing the platform comprises: storing an application programming interface (API), associated with the messaging application, on a server; and establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based application, wherein functions of the API, invoked by the web-based application or the messaging application, are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message, and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier.

The use of API with its functions are known in the art. However, Examiner still cites to art to reject the claim.
Arbel teaches wherein providing the platform comprises: storing an application programming interface (API), associated with the messaging application, on a server (¶0014; using API); 
and establishing, via a JavaScript bridge, two one-way asynchronous communication channels between the messaging application and the web-based application (¶0014; Async JavaScript),
wherein functions of the API, invoked by the web-based application or the messaging application, are transmitted as messages over the asynchronous communication channels, such that each API function invocation is sent as a message (¶0014; obvious from an API call/response), 
and callback for each API function is sent by constructing a unique callback identifier and sending a message with the callback identifier (¶0014; obvious from an API call/response).
. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Crocker- Henry in view of Datta et al. (hereinafter Datta) US 2018/0276111 A1. 

Regarding claim 16, Crocker- Henry teaches the method of claim 1 Crocker teaches further comprising: providing an authentication token to the web-based application via the platform in response to receiving a request for the authentication token from the web-based application via the platform (¶0043-¶0044; login code or password is used via user component 124 to authenticate), and processing data by the web-based application using the authentication token (¶0043-¶0044).
	Crocker- Henry does not expressly teach wherein the authentication token expires after a prespecified period of time;
	Datta teaches wherein the authentication token expires after a prespecified period of time (¶0047 & ¶0053; token that expires).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Datta into the system of Crocker- Henry in order to start an online game (¶0053). Utilizing such teachings . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455